Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




DETAILED ACTION
This action is in response to the Amendment filed on 05/26/2021.
Claims 1-20 are under examination.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna (US 2018/0374097 A1) and Manian et al. (US 2017/0243193 A1).
Regarding claim 1, Hanna discloses A computer-implemented method for providing a hybrid enterprise system comprising a centralized sub-system [fig. 1, verification server(s), social media server(s), par. 0039, verification server 2 may comprise a webserver application for serving dynamically generated content, par. 0065, serving content from a content server 8] and a decentralized sub-system [fig. 1, distributed block chain verification ledger], the method comprising: receiving, by the centralized sub-system, user data representing a user that is authorized to access one or more electronic documents stored in the centralized sub- system [par. 0039, “the client terminal 15 may execute a web browser application 14 wherein the system 1 takes a webserver architecture. In this regard, the verification server 2 may comprise a webserver application for serving dynamically generated content to the browser application 14 of the client terminal 15”, par. 0047, users may be required to provide unique social media account identification information, such as a unique username for at least one social media accounts 16. In further embodiments, the verification server 2 may require the online user authenticate via the social media server 15 wherein, to complete a verification stage, the verification server 2 redirects the browser application 14 to a URL served by the social media server 15 wherein the user may input their social media credentials such that the social media server 15 may indicate to the verification server 2 whether the social media credentials are correct. For example, to increase their verification level, the verification server 2 may require that users authenticate with the verification server 2 utilising their Facebook, LinkedIn, Gmail accounts or the like, par. 0065, serving content from a content server 8]; generating a hash identifier that is unique to the user, the hash identifier being generated based on at least a portion of the user data [par. 0055, “the verification server 2 may generate a unique user signature utilising a hash algorithm or the like taking as input various information including user identification information, such as name, email address, residential address and the like”]; and recording, by the decentralized sub-system, the hash identifier in a blockchain that is maintained within the decentralized sub-system, the blockchain being stored in multiple nodes of the decentralized sub-system, the log entry comprising the hash identifier of the user [abs, a distributed blockchain identity verification ledger comprising a plurality of synchronised distributed identity verification databases, each database comprising unique user profile identifier records and associated verification level records]. 
Hanna does not explicitly disclose the hybrid enterprise system executing a change management system to manage documents between parties; receiving, by the centralized sub-system, a change to one of the electronic documents from the user; editing, by the centralized sub-system, the electronic document based on the change: and sending, by the centralized sub-system, a change log entry of the electronic document to the decentralized sub-system to be recorded in the blockchain, the change log entry comprising the change to the electronic document.
However, Manian et al. teaches the hybrid enterprise system executing a change management system to manage documents between parties [abs, “This disclosure describes a hybrid of blockchain with other information management systems to provide validation for documents, transaction state and performance against contracts. A blockchain document hybrid allows portions of versioned documents to be shared without revealing full document content”, par. 0019, “To realize these commercially relevant functions in real world systems embodiments of the invention create hybrids of a blockchain with existing electronic document management systems”]; receiving, by the centralized sub-system, a change to one of the electronic documents from the user; editing, by the centralized sub-system, the [par. 0019, “The blockchain records commitments to documents, portions of documents, and changes to documents by the authors via their electronic signatures recorded in an immutable way in the blockchain. The document content itself is stored in existing document management systems. A hybrid created in this way allows parties that are provided access to a document or portion of a document to ascertain document validity using the blockchain”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Manian et al. into the teaching of Hanna with the motivation to allow parties that are provided access to a document or portion of a document to ascertain document validity using the blockchain as taught by Manian et al. [Manian et al.: par. 0019].
Regarding claim 2, the rejection of claim 1 is incorporated.
Hanna further discloses the user data comprises a universally unique identifier (UUID) assigned to the user [par. 0055, “the verification server 2 may generate a unique user signature utilising a hash algorithm or the like taking as input various information including user identification information, such as name, email address, residential address and the like. Ideally, the unique user ID generated for each user is globally unique so as to avoid collisions with other user unique IDs and is further immutable so as to not change over time”].
Regarding claim 3, the rejection of claim 2 is incorporated.
[par. 0055, “the verification server 2 may generate a unique user signature utilising a hash algorithm or the like taking as input various information including user identification information, such as name, email address, residential address and the like. Ideally, the unique user ID generated for each user is globally unique so as to avoid collisions with other user unique IDs and is further immutable so as to not change over time”].
Regarding claim 4, the rejection of claim 1 is incorporated.
Hanna further discloses the centralized sub-system stores the one or more electronic documents within a central repository [par. 0066, “the browser 14 may retrieve the web content from the content server 8 or the social media server 15 and the verification icon 12 content from another server, such as the verification server 2”].
Regarding claim 8, it recites limitations similar to claim 1. The reason for the rejection of claim 1 is incorporated herein.
Regarding claim 9, it recites limitations similar to claim 2. The reason for the rejection of claim 2 is incorporated herein.
Regarding claim 10, it recites limitations similar to claim 3. The reason for the rejection of claim 3 is incorporated herein.
Regarding claim 11, it recites limitations similar to claim 4. The reason for the rejection of claim 4 is incorporated herein.
Regarding claim 15, it recites limitations similar to claim 1. The reason for the rejection of claim 1 is incorporated herein.
Regarding claim 16, it recites limitations similar to claim 2. The reason for the rejection of claim 2 is incorporated herein.
Regarding claim 17, it recites limitations similar to claim 3. The reason for the rejection of claim 3 is incorporated herein.
Regarding claim 18, it recites limitations similar to claim 4. The reason for the rejection of claim 4 is incorporated herein.

Claims 5, 7, 12, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna (US 2018/0374097 A1) and Manian et al. (US 2017/0243193 A1) as applied to claims 1-4, 8-11 and 15-18 above, and further in view of Harrison (US 2020/0242595 A1).
Regarding claim 5, the rejection of claim 1 is incorporated.
Hanna discloses the decentralized sub-system comprises a blockchain network.
Hanna and Manian et al. do not explicitly disclose the decentralized sub-system comprises a consortium blockchain network.
However Harrison teaches the decentralized sub-system comprises a consortium blockchain network [par. 0077, “the invention may operate in connection with a permissioned, or private, blockchain-based distributed ledger technology. In one embodiment, a consortium of nodes participate in the permissioned blockchain, wherein each node is operated on or by a different party in the consortium”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Harrison into the teaching of Hanna and Manian et al. with the motivation such that the consortium members each [Harrison: par. 0077].
Regarding claim 7, the rejection of claim 1 is incorporated.
Hanna discloses the hybrid enterprise system is provided by an enterprise.
Hanna and Manian et al. do not explicitly disclose the hybrid enterprise system is provided by an enterprise and the user is an agent of a second-party that interacts with the enterprise..
However Harrison teaches the hybrid enterprise system is provided by an enterprise and the user is an agent of a second-party that interacts with the enterprise [fig. 1, host organization, user client device within the customer organization, par. 0076, a hosted blockchain platform is provided based on one or more blockchain framework implementations, including tools for building blockchain business networks and blockchain based applications. The hosted blockchain platform may provide Blockchain as a Service (BaaS) to customers of a cloud based computing environment service provider, such as the assignee of the present patent application].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Harrison into the teaching of Hanna and Manian et al. with the motivation such that the customers do not have to configure and set up a working blockchain and consensus models as taught by Harrison [Harrison: par. 0076].
Regarding claim 12, it recites limitations similar to claim 5. The reason for the rejection of claim 5 is incorporated herein.
Regarding claim 14, it recites limitations similar to claim 7. The reason for the rejection of claim 7 is incorporated herein.
Regarding claim 19, it recites limitations similar to claim 5. The reason for the rejection of claim 5 is incorporated herein.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna (US 2018/0374097 A1), Manian et al. (US 2017/0243193 A1) and Harrison (US 2020/0242595 A1) as applied to claims  5, 7, 12, 14 and 19 above, and further in view of QI et al. (US 2020/0382603 A1).
Regarding claim 6, the rejection of claim 5 is incorporated.
Hanna discloses the decentralized sub-system comprises a blockchain network.
Harrison disclose the decentralized sub-system comprises a consortium blockchain network by an enterprise that provides the hybrid enterprise system.
They do not explicitly disclose the consortium blockchain network comprises two or more consensus nodes provisioned by an enterprise.
However QI et al. teaches the consortium blockchain network comprises two or more consensus nodes provisioned by an enterprise [par. 0022, “In a consortium blockchain network, the consensus process is controlled by an authorized set of nodes, one or more nodes being operated by a respective entity (e.g., a financial institution, insurance company)”].
[QI et al.: par. 0022].
Regarding claim 13, it recites limitations similar to claim 6. The reason for the rejection of claim 6 is incorporated herein.
Regarding claim 20, it recites limitations similar to claim 6. The reason for the rejection of claim 6 is incorporated herein.


Response to Arguments
Applicant’s arguments, filed on 05/26/2021, with respect to rejection under 35 USC § 102/103 have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 20200218795 A1		SYSTEMS AND METHODS FOR DEVICE AND USER AUTHORIZATION
US 20200052899 A1		BLOCKCHAIN BASED IDENTITY AND ACCESS MANAGEMENT

US 20190058709 A1		TENANT MANAGEMENT METHOD AND SYSTEM IN A CLOUD COMPUTING ENVIRONMENT
US 20180322491 A1		Method and System for Blockchain-Based Combined Identity, Ownership, Integrity and Custody Management
US 20170243193 A1		HYBRID BLOCKCHAIN
US 20200134656 A1		SYSTEMS, METHODS, AND APPARATUSES FOR IMPLEMENTING COMMERCE REWARDS ACROSS TENANTS FOR COMMERCE CLOUD CUSTOMERS UTILIZING BLOCKCHAIN
US 20170161439 A1		RECORDS ACCESS AND MANAGEMENT
US 20190020468 A1		AUTHORIZING ACCOUNT ACCESS VIA BLINDED IDENTIFIERS

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM TO 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CHIANG/Primary Examiner, Art Unit 2431